            Case 2:19-cv-01242-DSC Document 9 Filed 12/09/19 Page 1 of 1


                       IN THE UNITED STATES DISTRICT COURT
                    FOR THE WESTERN DISTRICT OF PENNSYLVANIA


U.S. EQUAL EMPLOYMENT                     )
OPPORTUNITY COMMISSION,                   )
                                          )
               Plaintiff,                 )
                                          )
       v.                                 )      2:19cv19-1226
                                          )      Electronic Filing
CENTER ONE, LLC,                          )
                                          )
               Defendant.                 )


                                   ORDER OF COURT

       AND NOW, this 9th day of December, 2019, the defendant having filed a Motion to

Dismiss and Brief in Support (ECF Nos. 7 & 8),


       IT IS HEREBY ORDERED that plaintiff’s response thereto shall be filed on or before

December 27, 2019.




                                          s/ DAVID STEWART CERCONE
                                          David Stewart Cercone
                                          Senior United States District Judge

cc:    Gregory A. Murray, Esquire
       Ronald L. Phillips, Esquire
       Emily E. Mahler, Esquire
       Morgan M. J. Randle, Esquire

       (Via CM/ECF Electronic Mail)
